Citation Nr: 0810383	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-00 52A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, 
beyond June 24, 2005.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 


FINDINGS OF FACT

1.  The appellant is the daughter of a veteran with a 
permanent and total rating.  

2.  The appellant received 45 months of charged DEA benefits 
between March 25, 1999 and June 24, 2005.

3.  The evidence does not show that the appellant requires 
special restorative training.

4.  The appellant has not requested an extension to pursue 
courses under the special assistance for the educationally 
disadvantaged program.


CONCLUSION OF LAW

The appellant is not entitled to DEA benefits beyond June 24, 
2005.  38 C.F.R. §§ 3500, 3501, 3511 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 21.3020, 21.3021, 21.3044, 21.3300 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006)). 
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004).

The appellant seeks to have her DEA benefits extended beyond 
June 24, 2005. She does not dispute that she has received 45 
months of charged benefits nor does she allege that she wants 
or needs special restorative training.  The appellant asserts 
that her degree requires an additional year of training, 
beyond the standard four years.  

Basic eligibility for Chapter 35 benefits is established in 
several ways, including being the child of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability.  See 38 U.S.C.A. § 
3501(a)(1)(A); 38 C.F.R. § 21.3021.  However, the issue in 
this case is not whether the appellant is eligible for 
Chapter 35 benefits, as the RO has already determined that 
the appellant is an eligible child under the applicable law 
and regulations as her father, the veteran, is in receipt of 
a total and permanent rating.  See 38 U.S.C.A. § 3501; 38 
C.F.R. § 21.3021.  Rather, the issue that must be decided in 
this case is whether the appellant is entitled to Chapter 35 
DEA benefits in excess of 45 months.

Under the applicable law, DEA benefits are provided pursuant 
to Chapter 35, Title 38, United States Code, to certain 
qualifying dependents of certain classes of veterans, 
including children in specified classes.  See 38 U.S.C.A. §§ 
3501, 3512.  Under applicable regulation, each eligible 
person is entitled to educational assistance not in excess of 
45 months, or the equivalent thereof in part-time training.  
However, VA will not authorize an extension of entitlement 
except as otherwise provided by law.  The 45-month period of 
entitlement is any 45 months within the period of 
eligibility, and the 45 month limitation may be exceeded only 
where no charge against the entitlement is made based on a 
course or courses pursued by a spouse or surviving spouse 
under the special assistance for the educationally 
disadvantaged program; or where special restorative training 
authorized under law exceeds 45 months.  38 U.S.C.A. § 
3511(a); 38 C.F.R. §§ 21.3020(b), 21.3044(c), 21.3300(c).

The appellant was awarded DEA benefits, commencing in March 
1999.  In 1999 and 2000, the appellant pursued a Bachelor of 
Arts degree at Louisiana State University.  In August 2000, 
VA was notified that the appellant had enrolled at Loyola 
University where she was approved to utilize further DEA 
benefits.  She later enrolled at Southeastern Louisiana 
University where she remained in attendance until 2004.  In 
July 2005, a VA Form 22-5495, Request for Change of Program 
or Place of Training, was received from the appellant in 
which she indicated that she was seeking to complete a 
Masters in Special Education at California State University.  
An Enrollment Certification was received for enrollment from 
June 20, 2005 to September 3, 2005 for 15 credit hours.  
However, the record reflects that the appellant's Chapter 35 
benefits were exhausted on June 24, 2005 as she had used her 
maximum entitlement of 45 months of DEA benefits.

In the present case, the Board finds no basis in law for 
extending the appellant's receipt of DEA benefits beyond June 
24, 2005.  

As previously stated, the law limits the amount of DEA 
benefits to which an eligible claimant is entitled. According 
to controlling legal criteria, educational assistance under 
Chapter 35 may not exceed a period of 45 months unless a 
longer period is required for special restorative training 
under the circumstances outlined in 38 C.F.R. § 21.3300(c), 
or except as specified in 38 C.F.R. § 21.3044(c).  38 
U.S.C.A. § 3511; 38 C.F.R. § 21.3020(b).  Under 38 C.F.R. § 
21.3044(c)(1), an extension is allowable where no charge 
against the entitlement is made based on a course or courses 
pursued by a spouse or a surviving spouse under the special 
assistance for the educationally disadvantaged program.  38 
C.F.R. § 21.3044(c)(1). Under 38 C.F.R. § 21.3044(c)(2), an 
extension is allowable where special restorative training 
authorized under 38 C.F.R. § 21.3300 exceeds 45 months.  
38 C.F.R. § 21.3044(c)(2).  The special assistance for the 
educationally disadvantaged program allows a claimant to 
pursue remedial, deficiency, or refresher courses, and 
depending on the nature of the program pursued, the VA may or 
may not make a charge against the eligible person's 
entitlement for that course. 38 C.F.R. §§ 21.3045, 21.3344.

The evidence does not show that the appellant requires 
special restorative training.  Thus, an extension in not 
warranted under the circumstances outlined in 38 C.F.R. § 
21.3300(c), or as specified in 38 C.F.R. § 21.3044(c)(2).  In 
addition, in light of the fact that the appellant is the 
veteran's daughter and not the spouse or surviving spouse of 
the veteran, an extension is also not warranted under 38 
C.F.R. 21.3044(c)(1).  Moreover, as the appellant has not 
requested an extension to pursue courses under the special 
assistance for the educationally disadvantaged program, it 
has not been necessary for the RO to determine whether a 
charge should be made against the appellant's entitlement.  
Accordingly, the aforementioned exception is inapplicable.

In the instant case, the RO has determined that by June 24, 
2005, the appellant had been awarded her maximum entitlement 
of 45 months of DEA benefits authorized by law.  In this 
regard, the Board recognizes the appellant's assertions as to 
why additional DEA benefits should be awarded.  However, her 
assertions do not fit within the narrowly defined 
circumstances under which more than 45 months of Chapter 35 
DEA benefits may be awarded, and the Board is bound by the 
laws and regulations governing this issue.



ORDER

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, 
beyond June 24, 2005, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


